Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 are drawn to a device comprising receiving proposed data defining a proposed project of an entity, storing the proposed project data in a project database which stores other project data, extracting features of the proposed project data, determining a clustering assignment for the proposed project based on the features by comparing the features with features about other projects, assigning the proposed project to a cluster including other projects having similar bias characteristics as the proposed project, determining a risk bias for the proposed project, and recommending a corrective action to reduce the risk of bias based on the risk bias, classified in CPC G06F16/285.
Claims 11-14, drawn to a method comprising receiving an machine learning proposed data, storing the proposed project data in a project database which stores other project data, extracting features and metadata of the proposed project data, providing the features and metadata to a clustering model, receiving a clustering assignment for the proposed project from the clustering model, providing the clustering assignment, the features and the metadata to a bias scoring model, receiving indication of risk of potential bias for the proposed project, providing a recommendation for reducing a risk of potential bias for the proposed project, wherein the recommendation comprises providing a bias risk score, a list of bias factors or other projects with similar bias characteristics as the proposed project, classified in CPC G06N20/00.
Claims 15-20, drawn to a machine-readable medium comprising receiving proposed data defining a proposed project of an entity, storing the proposed project data in a project database which stores other project data, extracting features of the proposed project data comprising extract keywords from a textual project description of the proposed project, retrieving metadata of the proposed project, determining a clustering assignment for the proposed project by applying the features and metadata to a clustering model to identify a cluster of projects similar to the proposed project, providing the clustering assignment, the features and the metadata to a bias scoring model, receiving indication of risk of potential bias for the proposed project, providing a recommendation for reducing a risk of potential bias for the proposed project, wherein the recommendation comprises providing a bias risk score, a list of bias factors or other projects with similar bias characteristics as the proposed project, classified in CPC G06N5/04
2.	The inventions are distinct, each from the other because of the following reasons:
	 Invention I& III is related to product of use, invention I is related as process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of Group II may be performed with any machine-readable medium or system wherein the same expected results would be achieved.
3.        The distinct critical features of each Group support the undue search burden if they were examined together.  
4.        Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their divergent subject matter, restriction for examination purposes as indicated is proper.
5.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen, whose telephone number is (571) 270-1306.  The examiner can normally be reached on Monday-Friday from 8:30 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached at 571-270-3750.



SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 23, 2022